 

FILED
CLERK, U.S. DISTRICT COURT

 

JUL | 5 2019

CENTRAL DISTR CALIFORNIA JS-6
Y DEPUTY!

 

 

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

WILLIAM JAMES SHOOP, CASE NO. 8:19-cv-00547-MWE (SK)
Plaintiff,
ORDER DISMISSING ACTION
Vv. FOR LACK OF PROSECUTION
ORANGE COUNTY SHERIFF’S

DEPARTMENT, et al.,

Defendants.

 

 

Plaintiff, a state prisoner proceeding pro se and in forma pauperis,
filed a complaint under 42 U.S.C. § 1983, alleging that Defendants violated
his Sixth Amendment “right to communicate in confidence with counsel” in
the underlying state criminal case that led to his imprisonment. (ECF 1 at 6-
8). In May 2019, the complaint was screened and dismissed with leave to
amend under 28 U.S.C. § 1915A because Plaintiffs claims were either barred
by Heck v. Humphrey, 512 U.S. 477 (1994), or failed to state a claim on
which relief could be granted. (ECF 8).! That screening order required

 

1 The Magistrate Judge’s screening order dismissing Plaintiff's complaint with leave to
amend was, as explained in that order, non-dispositive. But if it could be construed as
dispositive of claims or parties, the Court now adopts the findings and conclusions in that
Plaintiff to submit an amended complaint by June 21, 2019 and warned that
failure to do so could result in involuntary dismissal of the action. Ud.). But
as this order, Plaintiff has not filed an amended complaint, a request for an
extension of time to do so, or any document conveying his intent to
prosecute this action. Nor has the Court received any undeliverable mail or a
notice of change of address suggesting that Plaintiff did not receive the
screening order.

As a result, the Court may now involuntarily dismiss the complaint for
lack of prosecution. See Fed. R. Civ. P. 41(b); Pagtalunan v. Galaza, 291
F.3d 639, 642 (9th Cir. 2002). In so doing, the Court considers: “(1) the
public’s interest in expeditious resolution of litigation; (2) the Court’s need
to manage its docket; (3) the risk of prejudice to the defendants; (4) the
public policy favoring disposition of cases on their merits; and (5) the
availability of less drastic sanctions.” Carey v. King, 856 F.2d 1439, 1440
(9th Cir. 1988) (per curiam). All these factors support dismissal here.

First, “the public’s interest in expeditious resolution of litigation
always favors dismissal.” Yourish v. Cal. Amplifier, 191 F.3d 983, 990 (9th
Cir. 1999). Second, Plaintiffs “noncompliance” with court orders
necessarily impairs the Court’s ability to “manage its docket.” Pagtalunan v.
Galaza, 291 F.3d 639, 642 (9th Cir. 2002). Third, a rebuttable presumption
of prejudice to the opposing side arises when a litigant delays prosecution.
See In re Eisen, 31 F.3d 1447, 1452-53 (9th Cir. 1994). Fourth, it is
Plaintiff's responsibility to move the case to a merits disposition with
reasonable dispatch. See Morris v. Morgan Stanley & Co., 942 F.2d 648,
652 (9th Cir. 1991). Finally, no consequence short of dismissal is feasible.
The Court gave Plaintiff an opportunity to respond and warned him of the

 

order as its own. See Mitchell v. Valenzuela, 791 F.3d 1166, 1174 (9th Cir. 2015);
Bastidas v. Chappell, 791 F.3d 1155, 1162 (9th Cir. 2015).

2
consequences—including dismissal—for failure to prosecute. See Ferdik v.
Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). Monetary sanctions are
impossible given Plaintiffs incarcerated and pro se status.

THEREFORE, this action is ordered DISMISSED without prejudice for
lack of prosecution. Judgment will be entered accordingly.

ITIS SO ORDERED.

DATED: July 15, 2019 Dison | J Cihrdo|

MICHAEL W. FITZGERALD |
U.S. DISTRICT JUDGE

 

 

 

STEVE KIM
U.S. MAGISTRATE JUDGE
